DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/996,244 filed on 08/18/2020.  
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL in response to the “Amendment” and “Remarks” filed on 05/16/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claim 1 is directed towards a method (process). Dependent claims 2-10 are also directed towards a method (process). Claim 11 is directed towards a computing device (machine). Dependent claims 12-20 are also directed towards a computing device (machine).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes. Taking into account claim 1 as one example, the claim recites obtaining, at a computing device, respective location data corresponding to a carrier and each of a set of items, storing a previous association state between the item and the carrier, generating a set of attributes defining a spatial relationship between the item and the carrier, providing the set of attributes to a classifier to detect a current association state between the carrier and the item, and responsive to determining that the current association state between the carrier and the item is different from the previous association state, transmitting a status update message to a dispatcher configured to provide directional guidance to the carrier. The claimed invention is a method that leans to commercial or legal interactions, and more specifically, to marketing or sales activities or behaviors and business relations. Furthermore, the claimed invention demonstrates managing personal behavior or relationships or interactions between people, and more specifically, following rule or instructions between the entity (or person in this case) and a dispatching system. For example, the claim encompasses a clerk looking at a list that has information related to the location of a carrier and items, matching a set of items with a certain carrier and storing the data in the dispatching system, locating the item/carrier from stored information, inputting the generated attributes into the dispatching system based on establishing a unique connection and trait between the carrier and set of items, and finally providing a route or map information sent to the dispatcher. Thus, the claim recites certain methods of organizing human activity.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No. Claim 1 recites two additional element – a computing device and a classifier. Both elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic computing device and a classifier. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 Considering claim 11, the claim recites four additional elements – a memory, a communications interface, a processor, and a carrier. All four elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic memory, communications interface, processor, and carrier. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
This type of abstract idea recited in claims 1-20 represents certain methods of organizing human activity.
Step Two B: Does the Claim Provide an Inventive Concept
No. Regarding claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device and a classifier as means to transmit and receive data amount to no more than mere instructions to apply the exception using a generic computing device and classifier. Mere instructions to apply an exception using a computing device and classifier cannot provide an inventive concept.
Regarding claim 11, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory, a communications interface, a processor, and a carrier as means to transmit and receive data amount to no more than mere instructions to apply the exception using a generic memory, communications interface, processor, and carrier. Mere instructions to apply an exception using a memory, communications interface, processor, and carrier cannot provide an inventive concept.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on transmitting and receiving data and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.   
Claims 2-10 and 12-20 are merely field of use limitations which simply further limit the abstract idea set forth in claims 1 and 11. These claims do not contain further limitations that make them subject matter eligible.
For example, dependent claim 8 merely recites the well understood, routine and conventional computing functions of data transmission and gathering. These claims do not contain further limitations that make them subject matter eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dearing (JP 2020038703 A) in view of Ebert (U.S. Pub. No. 2009/0008450 A1).

Regarding Claim 1:
Dearing teaches:
A method, comprising: obtaining, at a computing device, respective location data corresponding to a carrier and each of a set of items; for each item, (“a system and method for providing real-time tracking of items in a distribution network.” (Dearing: Abstract – lines 1-2))
storing a previous association state between the item and the carrier;, (“In some embodiments, data warehouse 110 maintains a handling unit and carrier relationship and implicit delivery during delivery for all carrier owned handling units and their nested parts. Receive, store, and process carrier-operated scan events from carrier scanning devices, including partial-level scan information, to associate scan events with carrier-owned objects, such as generating scans . The data warehouse 110 receives, stores, and maintains the transfer profile information to include "by / for" relationships and other data transfer relationships to support transfer of item tracking data.” (Dearing: Description – 43rd paragraph))
and the carrier;, (“carriers” (Dearing: Description – 4th paragraph))
a current association state between the carrier and the item; and responsive to determining that the current association state between the carrier and the item is different from the previous association state,, (“items that are or are otherwise associated with the carrier.” (Dearing: Description – 69th paragraph))
transmitting a status update message to a dispatcher, (“Any item nesting associations associated with the scanned handling unit or composite unit are identified, and the record information for the item is updated according to the scan information. For example, if a complex unit is scanned upon receipt at a regional shipping facility, each data record of an item having a nested association associated with the complex unit will reflect the receiving location of the regional shipping facility. Be updated.” (Dearing: Description – 79th paragraph))
configured to provide directional guidance to the carrier., (“The real-time tracking system 100 ensures that data is protected and provided only to authorized parties. The real-time tracking system 100 maintains or provides access to information about facilities, operation codes, carrier routes, delivery points, transportation, etc., via a reference data source to support reporting and analysis capabilities.” (Dearing: Description – 46th paragraph))
Dearing does not teach but Ebert teaches:
in the set of items:, (“a set of shipments.” (Ebert: 3.5 Item Scenarios – 409th paragraph))
generating a set of attributes defining a spatial relationship between the item, (“The system maps every introduced object to system-wide standardized dimensions of time, space (3-D), unique identity (UID), and context. The system saves input data with system-wide synchronized time stamps. Space refers to everything from a point (pure location) to a complex three-dimensional polyhedron in a three-dimensional space (representing, e.g., location, size, and shape of an item). Context can be n-dimensional (representing, e.g., attributes such as temperature, velocity, and weight).” (Ebert: 2. One Implementation of the System – 151st paragraph))
providing the set of attributes to a classifier to detect, (“the actions of receiving in a system first attribute information for a first item” (Ebert: Summary of the Invention – 10th paragraph) Ebert further discusses how one of the system’s features, the tag reader, is able to detect an item’s product class and states “The system can be implemented so that after tag-read-data is communicated from a node to the designated responsible node for the item, the node receives additional information about the item from the designated responsible node and updates disposition information for the item to reflect the received additional information. The multiple items for which tag-read-data is received can have a hierarchical relationship with each other. The tag identifier can specify a manufacturer or product class of the item.” (Ebert: Summary of the Invention – 15th paragraph) Examiner Note: Based on the ability to specify an item’s product class by the system’s tag reader, the examiner is interpreting the system to be the classifier in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Dearing with these above aforementioned teachings from Ebert in order to create an efficient and user-friendly method and system to locate and associate carriers and items. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Dearing’s system and method for providing real-time tracking of items in a distribution network with Ebert’s real-time item tracking system in order to avoid “a discrepancy between the actual status of the item and the status as indicated by the system” (Ebert: Background of the Invention – 4th paragraph), which would consequently lead to “a distorted and fragmented picture of reality.” (Ebert: Background of the Invention – 4th paragraph) As a result, combining both Dearing and Ebert would reduce “flawed manual data input and system limitations” (Ebert: Background of the Invention – 4th paragraph), therefore creating a user-friendly and accurate system and method to locate and associate carriers and items in a distribution network.
Regarding Claim 2:
Dearing in view of Ebert as shown in the rejection above, discloses the limitations of claim 1. Dearing further teaches:
The method of claim 1, further comprising: obtaining the location data for a plurality of items including the set of items;, (“tracking module 122 tracks the status and / or location of each item in the distribution network. When the data warehouse 110 receives the item scan information, the tracking module 122 can request or receive information regarding item tracking. The tracking module 122 can be used to track individual items or groups of items grouped according to carrier” (Dearing: Description – 49th paragraph))
Dearing does not teach but Ebert teaches:
[…] and selecting the set of items from the plurality of items […], (“uses the system to confirm that certain shipments (already known to system) will be loaded onto a certain transport vehicle (e.g., a truck). This action associates a certain reader (at the loading dock for the truck) with a vehicle and, indirectly, with a set of shipments.” (Ebert: 3.5 Item Scenarios – 409th paragraph) Examiner Note: The examiner is interpreting the confirmation of shipments being loaded onto the transport vehicle to be equivalent to a selection of a set of items from the plurality of items.)
[…] based on the location data., (“based on the history of the locations of items.” (Ebert: Summary of the Invention – 11th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Dearing with these above aforementioned teachings from Ebert in order to create an efficient and user-friendly method and system to locate and associate carriers and items. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Dearing’s system and method for providing real-time tracking of items in a distribution network with Ebert’s real-time item tracking system in order to avoid “a discrepancy between the actual status of the item and the status as indicated by the system” (Ebert: Background of the Invention – 4th paragraph), which would consequently lead to “a distorted and fragmented picture of reality.” (Ebert: Background of the Invention – 4th paragraph) As a result, combining both Dearing and Ebert would reduce “flawed manual data input and system limitations” (Ebert: Background of the Invention – 4th paragraph), therefore creating a user-friendly and accurate system and method to locate and associate carriers and items in a distribution network.
Regarding Claim 3:
Dearing in view of Ebert as shown in the rejection above, discloses the limitations of claim 2. Dearing further teaches:
[…] based on respective distances between each of the plurality of items and the carrier., (“The collection point, eg, the blue box identifier, is also scanned using the mobile scanner 203. The real-time tracking system 100 receives the collection point identifier, uses the input from the collection point system 235 to identify the collection point from the collection point identifier, and determines where the physical location of the collection point is. In some embodiments, the real-time tracking system 100 compares the GPS coordinates of the collection point with the GPS coordinates provided by the wireless scanner 203 to determine if the carrier is on schedule and if the carrier is in the correct location.” (Dearing: Description – 99th paragraph))
Dearing does not teach but Ebert teaches:
The method of claim 2, further comprising: selecting the set of items from the plurality of items, (“uses the system to confirm that certain shipments (already known to system) will be loaded onto a certain transport vehicle (e.g., a truck). This action associates a certain reader (at the loading dock for the truck) with a vehicle and, indirectly, with a set of shipments.” (Ebert: 3.5 Item Scenarios – 409th paragraph) Examiner Note: The examiner is interpreting the confirmation of shipments being loaded onto the transport vehicle to be equivalent to a selection of a set of items from the plurality of items.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Dearing with these above aforementioned teachings from Ebert in order to create an efficient and user-friendly method and system to locate and associate carriers and items. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Dearing’s system and method for providing real-time tracking of items in a distribution network with Ebert’s real-time item tracking system in order to avoid “a discrepancy between the actual status of the item and the status as indicated by the system” (Ebert: Background of the Invention – 4th paragraph), which would consequently lead to “a distorted and fragmented picture of reality.” (Ebert: Background of the Invention – 4th paragraph) As a result, combining both Dearing and Ebert would reduce “flawed manual data input and system limitations” (Ebert: Background of the Invention – 4th paragraph), therefore creating a user-friendly and accurate system and method to locate and associate carriers and items in a distribution network.
Regarding Claim 4:
Dearing in view of Ebert as shown in the rejection above, discloses the limitations of claim 1. Dearing does not teach but Ebert teaches:
The method of claim 1, further comprising: updating a stored time series of attribute sets with the set of attributes; and providing the time series, (“generating updated attribute information” (Ebert: Summary of the Invention – 10th paragraph) Ebert further includes the time series and states “The information in the virtual world about the items and circumstances is mapped to virtual-world-wide standardized dimensions of time, three-dimensional space, and unique identity, whereby the items and circumstances can be tracked relative to each other through space and time.” (Ebert: Summary of the Invention – 11th paragraph))
[…] to the classifier., (“The system can be implemented so that after tag-read-data is communicated from a node to the designated responsible node for the item, the node receives additional information about the item from the designated responsible node and updates disposition information for the item to reflect the received additional information. The multiple items for which tag-read-data is received can have a hierarchical relationship with each other. The tag identifier can specify a manufacturer or product class of the item.” (Ebert: Summary of the Invention – 15th paragraph) Examiner Note: Based on the ability to specify an item’s product class by the system’s tag reader, the examiner is interpreting the system to be the classifier in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Dearing with these above aforementioned teachings from Ebert in order to create an efficient and user-friendly method and system to locate and associate carriers and items. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Dearing’s system and method for providing real-time tracking of items in a distribution network with Ebert’s real-time item tracking system in order to avoid “a discrepancy between the actual status of the item and the status as indicated by the system” (Ebert: Background of the Invention – 4th paragraph), which would consequently lead to “a distorted and fragmented picture of reality.” (Ebert: Background of the Invention – 4th paragraph) As a result, combining both Dearing and Ebert would reduce “flawed manual data input and system limitations” (Ebert: Background of the Invention – 4th paragraph), therefore creating a user-friendly and accurate system and method to locate and associate carriers and items in a distribution network.
Regarding Claim 5:
Dearing in view of Ebert as shown in the rejection above, discloses the limitations of claim 4. Dearing does not teach but Ebert teaches:
The method of claim 4, wherein the updating includes,, (“generating updated attribute information” (Ebert: Summary of the Invention – 10th paragraph))
[…] when the stored time series […], (“The information in the virtual world about the items and circumstances is mapped to virtual-world-wide standardized dimensions of time, three-dimensional space, and unique identity, whereby the items and circumstances can be tracked relative to each other through space and time.” (Ebert: Summary of the Invention – 11th paragraph))
[…] has reached a threshold length, […], (“exceeds a specific threshold.” (Ebert: 2.1 Cross-Enterprise Shipment Scenarios – 173rd paragraph))
[…] discarding an oldest one of the attribute sets., (“add or delete data fields to representations of individual items or groups of items” (Ebert: 3.1 Software Upgrades – 204th paragraph) Examiner Note: The examiner is interpreting the representations to be the attribute sets in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Dearing with these above aforementioned teachings from Ebert in order to create an efficient and user-friendly method and system to locate and associate carriers and items. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Dearing’s system and method for providing real-time tracking of items in a distribution network with Ebert’s real-time item tracking system in order to avoid “a discrepancy between the actual status of the item and the status as indicated by the system” (Ebert: Background of the Invention – 4th paragraph), which would consequently lead to “a distorted and fragmented picture of reality.” (Ebert: Background of the Invention – 4th paragraph) As a result, combining both Dearing and Ebert would reduce “flawed manual data input and system limitations” (Ebert: Background of the Invention – 4th paragraph), therefore creating a user-friendly and accurate system and method to locate and associate carriers and items in a distribution network.
Regarding Claim 6:
Dearing in view of Ebert as shown in the rejection above, discloses the limitations of claim 1. Dearing does not teach but Ebert teaches:
The method of claim 1, wherein the set of attributes includes at least one of a location of the carrier, a velocity of the carrier, a location of the item, and a velocity of the item., (“Virtual circumstances can also describe a specific relationship between or among items. Virtual circumstances can also describe attributes of items. Examples of attributes include a geospatial route, a velocity, and a destination.” (Ebert: 2. One Implementation of the System – 136th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Dearing with these above aforementioned teachings from Ebert in order to create an efficient and user-friendly method and system to locate and associate carriers and items. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Dearing’s system and method for providing real-time tracking of items in a distribution network with Ebert’s real-time item tracking system in order to avoid “a discrepancy between the actual status of the item and the status as indicated by the system” (Ebert: Background of the Invention – 4th paragraph), which would consequently lead to “a distorted and fragmented picture of reality.” (Ebert: Background of the Invention – 4th paragraph) As a result, combining both Dearing and Ebert would reduce “flawed manual data input and system limitations” (Ebert: Background of the Invention – 4th paragraph), therefore creating a user-friendly and accurate system and method to locate and associate carriers and items in a distribution network.
Regarding Claim 7:
Dearing in view of Ebert as shown in the rejection above, discloses the limitations of claim 1. Dearing further teaches:
[…] based on a location of the carrier., (“for each item in the distribution network, as well as components of the distribution network and many other components of the distribution network, such as trays, containers, carriers, trucks, trains, airplanes, crates, boxes, bags, etc. Real-time tracking is performed.” (Dearing: Description – 29th paragraph))
Dearing does not teach but Ebert teaches:
The method of claim 1, further comprising: prior to generating the set of attributes,, (“generating updated attribute information” (Ebert: Summary of the Invention – 10th paragraph))
[…] transforming the location data corresponding to the set of items to a local frame of reference […], (“The location of items can be described to the system in a variety of ways. An example for a direct description is a latitude, longitude, and altitude data set configured in a standard way.” (Ebert: 2. One Implementation of the System – 165th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Dearing with these above aforementioned teachings from Ebert in order to create an efficient and user-friendly method and system to locate and associate carriers and items. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Dearing’s system and method for providing real-time tracking of items in a distribution network with Ebert’s real-time item tracking system in order to avoid “a discrepancy between the actual status of the item and the status as indicated by the system” (Ebert: Background of the Invention – 4th paragraph), which would consequently lead to “a distorted and fragmented picture of reality.” (Ebert: Background of the Invention – 4th paragraph) As a result, combining both Dearing and Ebert would reduce “flawed manual data input and system limitations” (Ebert: Background of the Invention – 4th paragraph), therefore creating a user-friendly and accurate system and method to locate and associate carriers and items in a distribution network.
Regarding Claim 8:
Dearing in view of Ebert as shown in the rejection above, discloses the limitations of claim 1. Dearing further teaches:
[…] corresponding to the current association state; […], (“items that are or are otherwise associated with the carrier.” (Dearing: Description – 69th paragraph))
Dearing does not teach but Ebert teaches:
The method of claim 1, further comprising: obtaining, from the classifier, a confidence level, (“This information allows the system to estimate the current location of a shipment, optionally with confidence ranges.” (Ebert: 3.6 Information Retrieval Scenarios – 472nd paragraph) Ebert further discusses how one of the system’s features, the tag reader, is able to detect an item’s product class and states “The system can be implemented so that after tag-read-data is communicated from a node to the designated responsible node for the item, the node receives additional information about the item from the designated responsible node and updates disposition information for the item to reflect the received additional information. The multiple items for which tag-read-data is received can have a hierarchical relationship with each other. The tag identifier can specify a manufacturer or product class of the item.” (Ebert: Summary of the Invention – 15th paragraph) Examiner Note: Based on the ability to specify an item’s product class by the system’s tag reader, the examiner is interpreting the system to be the classifier in this case.)
[…] when the confidence level […], (“with confidence ranges.” (Ebert: 3.6 Information Retrieval Scenarios – 472nd paragraph))
[…] is below a threshold, […], (“below a pre-determined threshold,” (Ebert: 4.2 Integration Engines – 536th paragraph))
[…] discarding the current association state., (“Deletions may be desirable for data fields that are meaningful only when the object is in a certain state. For example, fields associated with a shipment list or packing list are only valid when the object represents an item that is part of a current shipment. Once the shipment is officially received, shipment information fields are deleted from the active data structure” (Ebert: 3.1 Software Upgrades – 208th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Dearing with these above aforementioned teachings from Ebert in order to create an efficient and user-friendly method and system to locate and associate carriers and items. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Dearing’s system and method for providing real-time tracking of items in a distribution network with Ebert’s real-time item tracking system in order to avoid “a discrepancy between the actual status of the item and the status as indicated by the system” (Ebert: Background of the Invention – 4th paragraph), which would consequently lead to “a distorted and fragmented picture of reality.” (Ebert: Background of the Invention – 4th paragraph) As a result, combining both Dearing and Ebert would reduce “flawed manual data input and system limitations” (Ebert: Background of the Invention – 4th paragraph), therefore creating a user-friendly and accurate system and method to locate and associate carriers and items in a distribution network.
Regarding Claim 9:
Dearing in view of Ebert as shown in the rejection above, discloses the limitations of claim 1. Dearing further teaches:
The method of claim 1, wherein the previous association state and the current association state each indicate one of, (“In this manner, as either item is scanned as the item is traveling through the distribution network, the item information can be updated in the data warehouse 110 and the real-time tracking system can It can be associated with a mailer or a carrier.” (Dearing: Description – 70th paragraph) Examiner Note: The examiner is interpreting the update of the item information to create a previous and current association state between the item and the carrier.)
[…] (i) an associated state indicating that the item is carried by the carrier, and (ii) a disassociated state indicating that the item is not carrier by the carrier., (“items that are or are otherwise associated with the carrier.” (Dearing: Description – 69th paragraph))
Regarding Claim 10:
Dearing in view of Ebert as shown in the rejection above, discloses the limitations of claim 1. Dearing further teaches:
The method of claim 1, wherein obtaining the location data includes, (“tracking module 122 tracks the status and / or location of each item in the distribution network.” (Dearing: Description – 49th paragraph))
Dearing does not teach but Ebert teaches:
[…] receiving the location data from a set of tag readers., (“The ITS core is an open, highly-scalable, real-time asset tracking infrastructure that collects, integrates and distributes real-time asset information from an infrastructure of networked item-unique tags into enterprise applications. This infrastructure is built with suitable tag readers” (Ebert: 3.4. Per-Item Identification Scenario in International Trade – 342nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Dearing with these above aforementioned teachings from Ebert in order to create an efficient and user-friendly method and system to locate and associate carriers and items. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Dearing’s system and method for providing real-time tracking of items in a distribution network with Ebert’s real-time item tracking system in order to avoid “a discrepancy between the actual status of the item and the status as indicated by the system” (Ebert: Background of the Invention – 4th paragraph), which would consequently lead to “a distorted and fragmented picture of reality.” (Ebert: Background of the Invention – 4th paragraph) As a result, combining both Dearing and Ebert would reduce “flawed manual data input and system limitations” (Ebert: Background of the Invention – 4th paragraph), therefore creating a user-friendly and accurate system and method to locate and associate carriers and items in a distribution network.
Regarding Claim 11:
Dearing teaches:
A computing device, comprising:, (“computing devices” (Dearing: Description – 159th paragraph))
a memory;, (“memory” (Dearing: Description – 39th paragraph))
a communications interface;, (“An interface in communication” (Dearing: Description – 6th paragraph))
and a processor configured to:, (“a central processor” (Dearing: Description – 6th paragraph))
obtain, via the communications interface, respective location data corresponding to a carrier and each of a set of items; for each item, (“for providing real-time tracking of items in a distribution network.” (Dearing: Abstract – lines 1-2))
store a previous association state between the item and the carrier;, (“In some embodiments, data warehouse 110 maintains a handling unit and carrier relationship and implicit delivery during delivery for all carrier owned handling units and their nested parts. Receive, store, and process carrier-operated scan events from carrier scanning devices, including partial-level scan information, to associate scan events with carrier-owned objects, such as generating scans . The data warehouse 110 receives, stores, and maintains the transfer profile information to include "by / for" relationships and other data transfer relationships to support transfer of item tracking data.” (Dearing: Description – 43rd paragraph))
and the carrier;, (“carriers” (Dearing: Description – 4th paragraph))
a current association state between the carrier and the item; and responsive to determining that the current association state between the carrier and the item is different from the previous association state,, (“items that are or are otherwise associated with the carrier.” (Dearing: Description – 69th paragraph))
transmit a status update message to a dispatcher, (“Any item nesting associations associated with the scanned handling unit or composite unit are identified, and the record information for the item is updated according to the scan information. For example, if a complex unit is scanned upon receipt at a regional shipping facility, each data record of an item having a nested association associated with the complex unit will reflect the receiving location of the regional shipping facility. Be updated.” (Dearing: Description – 79th paragraph))
configured to provide directional guidance to the carrier., (“The real-time tracking system 100 ensures that data is protected and provided only to authorized parties. The real-time tracking system 100 maintains or provides access to information about facilities, operation codes, carrier routes, delivery points, transportation, etc., via a reference data source to support reporting and analysis capabilities.” (Dearing: Description – 46th paragraph))
Dearing does not teach but Ebert teaches:
in the set of items:, (“a set of shipments.” (Ebert: 3.5 Item Scenarios – 409th paragraph))
generate a set of attributes defining a spatial relationship between the item, (“The system maps every introduced object to system-wide standardized dimensions of time, space (3-D), unique identity (UID), and context. The system saves input data with system-wide synchronized time stamps. Space refers to everything from a point (pure location) to a complex three-dimensional polyhedron in a three-dimensional space (representing, e.g., location, size, and shape of an item). Context can be n-dimensional (representing, e.g., attributes such as temperature, velocity, and weight).” (Ebert: 2. One Implementation of the System – 151st paragraph))
provide the set of attributes to a classifier to detect, (“the actions of receiving in a system first attribute information for a first item” (Ebert: Summary of the Invention – 10th paragraph) Ebert further discusses how one of the system’s features, the tag reader, is able to detect an item’s product class and states “The system can be implemented so that after tag-read-data is communicated from a node to the designated responsible node for the item, the node receives additional information about the item from the designated responsible node and updates disposition information for the item to reflect the received additional information. The multiple items for which tag-read-data is received can have a hierarchical relationship with each other. The tag identifier can specify a manufacturer or product class of the item.” (Ebert: Summary of the Invention – 15th paragraph) Examiner Note: Based on the ability to specify an item’s product class by the system’s tag reader, the examiner is interpreting the system to be the classifier in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Dearing with these above aforementioned teachings from Ebert in order to create an efficient and user-friendly method and system to locate and associate carriers and items. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Dearing’s system and method for providing real-time tracking of items in a distribution network with Ebert’s real-time item tracking system in order to avoid “a discrepancy between the actual status of the item and the status as indicated by the system” (Ebert: Background of the Invention – 4th paragraph), which would consequently lead to “a distorted and fragmented picture of reality.” (Ebert: Background of the Invention – 4th paragraph) As a result, combining both Dearing and Ebert would reduce “flawed manual data input and system limitations” (Ebert: Background of the Invention – 4th paragraph), therefore creating a user-friendly and accurate system and method to locate and associate carriers and items in a distribution network.
Regarding Claim 12:
Dearing in view of Ebert as shown in the rejection above, discloses the limitations of claim 11. Dearing further teaches:
The computing device of claim 11, wherein the processor is further configured to:, (“a central processor” (Dearing: Description – 6th paragraph))
[…] obtain the location data for a plurality of items including the set of items; […], (“tracking module 122 tracks the status and / or location of each item in the distribution network. When the data warehouse 110 receives the item scan information, the tracking module 122 can request or receive information regarding item tracking. The tracking module 122 can be used to track individual items or groups of items grouped according to carrier” (Dearing: Description – 49th paragraph))
Dearing does not teach but Ebert teaches:
[…] and select the set of items from the plurality of items […], (“uses the system to confirm that certain shipments (already known to system) will be loaded onto a certain transport vehicle (e.g., a truck). This action associates a certain reader (at the loading dock for the truck) with a vehicle and, indirectly, with a set of shipments.” (Ebert: 3.5 Item Scenarios – 409th paragraph) Examiner Note: The examiner is interpreting the confirmation of shipments being loaded onto the transport vehicle to be equivalent to a selection of a set of items from the plurality of items.)
[…] based on the location data., (“based on the history of the locations of items.” (Ebert: Summary of the Invention – 11th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Dearing with these above aforementioned teachings from Ebert in order to create an efficient and user-friendly method and system to locate and associate carriers and items. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Dearing’s system and method for providing real-time tracking of items in a distribution network with Ebert’s real-time item tracking system in order to avoid “a discrepancy between the actual status of the item and the status as indicated by the system” (Ebert: Background of the Invention – 4th paragraph), which would consequently lead to “a distorted and fragmented picture of reality.” (Ebert: Background of the Invention – 4th paragraph) As a result, combining both Dearing and Ebert would reduce “flawed manual data input and system limitations” (Ebert: Background of the Invention – 4th paragraph), therefore creating a user-friendly and accurate system and method to locate and associate carriers and items in a distribution network.
Regarding Claim 13:
Dearing in view of Ebert as shown in the rejection above, discloses the limitations of claim 12. Dearing further teaches:
The computing device of claim 12, wherein the processor is further configured to:, (“a central processor” (Dearing: Description – 6th paragraph))
[…] based on respective distances between each of the plurality of items and the carrier., (“The collection point, eg, the blue box identifier, is also scanned using the mobile scanner 203. The real-time tracking system 100 receives the collection point identifier, uses the input from the collection point system 235 to identify the collection point from the collection point identifier, and determines where the physical location of the collection point is. In some embodiments, the real-time tracking system 100 compares the GPS coordinates of the collection point with the GPS coordinates provided by the wireless scanner 203 to determine if the carrier is on schedule and if the carrier is in the correct location.” (Dearing: Description – 99th paragraph))
Dearing does not teach but Ebert teaches:
[…] select the set of items from the plurality of items […], (“uses the system to confirm that certain shipments (already known to system) will be loaded onto a certain transport vehicle (e.g., a truck). This action associates a certain reader (at the loading dock for the truck) with a vehicle and, indirectly, with a set of shipments.” (Ebert: 3.5 Item Scenarios – 409th paragraph) Examiner Note: The examiner is interpreting the confirmation of shipments being loaded onto the transport vehicle to be equivalent to a selection of a set of items from the plurality of items.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Dearing with these above aforementioned teachings from Ebert in order to create an efficient and user-friendly method and system to locate and associate carriers and items. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Dearing’s system and method for providing real-time tracking of items in a distribution network with Ebert’s real-time item tracking system in order to avoid “a discrepancy between the actual status of the item and the status as indicated by the system” (Ebert: Background of the Invention – 4th paragraph), which would consequently lead to “a distorted and fragmented picture of reality.” (Ebert: Background of the Invention – 4th paragraph) As a result, combining both Dearing and Ebert would reduce “flawed manual data input and system limitations” (Ebert: Background of the Invention – 4th paragraph), therefore creating a user-friendly and accurate system and method to locate and associate carriers and items in a distribution network.
Regarding Claim 14:
Dearing in view of Ebert as shown in the rejection above, discloses the limitations of claim 11. Dearing further teaches:
The computing device of claim 11, wherein the processor is further configured to:, (“a central processor” (Dearing: Description – 6th paragraph))
Dearing does not teach but Ebert teaches:
[…] update a stored time series of attribute sets with the set of attributes; and provide the time series […], (“generating updated attribute information” (Ebert: Summary of the Invention – 10th paragraph) Ebert further includes the time series and states “The information in the virtual world about the items and circumstances is mapped to virtual-world-wide standardized dimensions of time, three-dimensional space, and unique identity, whereby the items and circumstances can be tracked relative to each other through space and time.” (Ebert: Summary of the Invention – 11th paragraph))
[…] to the classifier., (“The system can be implemented so that after tag-read-data is communicated from a node to the designated responsible node for the item, the node receives additional information about the item from the designated responsible node and updates disposition information for the item to reflect the received additional information. The multiple items for which tag-read-data is received can have a hierarchical relationship with each other. The tag identifier can specify a manufacturer or product class of the item.” (Ebert: Summary of the Invention – 15th paragraph) Examiner Note: Based on the ability to specify an item’s product class by the system’s tag reader, the examiner is interpreting the system to be the classifier in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Dearing with these above aforementioned teachings from Ebert in order to create an efficient and user-friendly method and system to locate and associate carriers and items. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Dearing’s system and method for providing real-time tracking of items in a distribution network with Ebert’s real-time item tracking system in order to avoid “a discrepancy between the actual status of the item and the status as indicated by the system” (Ebert: Background of the Invention – 4th paragraph), which would consequently lead to “a distorted and fragmented picture of reality.” (Ebert: Background of the Invention – 4th paragraph) As a result, combining both Dearing and Ebert would reduce “flawed manual data input and system limitations” (Ebert: Background of the Invention – 4th paragraph), therefore creating a user-friendly and accurate system and method to locate and associate carriers and items in a distribution network.
Regarding Claim 15:
Dearing in view of Ebert as shown in the rejection above, discloses the limitations of claim 14. Dearing further teaches:
The computing device of claim 14, wherein the processor is configured,, (“a central processor” (Dearing: Description – 6th paragraph))
Dearing does not teach but Ebert teaches:
[…] in order to update the time series, […], (“generating updated attribute information” (Ebert: Summary of the Invention – 10th paragraph) Ebert further includes the time series and states “The information in the virtual world about the items and circumstances is mapped to virtual-world-wide standardized dimensions of time, three-dimensional space, and unique identity, whereby the items and circumstances can be tracked relative to each other through space and time.” (Ebert: Summary of the Invention – 11th paragraph))
[…] to discard an oldest one of the attribute sets […], (“add or delete data fields to representations of individual items or groups of items” (Ebert: 3.1 Software Upgrades – 204th paragraph) Examiner Note: The examiner is interpreting the representations to be the attribute sets in this case.)
[…] when the stored time series […], (“The information in the virtual world about the items and circumstances is mapped to virtual-world-wide standardized dimensions of time, three-dimensional space, and unique identity, whereby the items and circumstances can be tracked relative to each other through space and time.” (Ebert: Summary of the Invention – 11th paragraph))
[…] has reached a threshold length., (“exceeds a specific threshold.” (Ebert: 2.1 Cross-Enterprise Shipment Scenarios – 173rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Dearing with these above aforementioned teachings from Ebert in order to create an efficient and user-friendly method and system to locate and associate carriers and items. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Dearing’s system and method for providing real-time tracking of items in a distribution network with Ebert’s real-time item tracking system in order to avoid “a discrepancy between the actual status of the item and the status as indicated by the system” (Ebert: Background of the Invention – 4th paragraph), which would consequently lead to “a distorted and fragmented picture of reality.” (Ebert: Background of the Invention – 4th paragraph) As a result, combining both Dearing and Ebert would reduce “flawed manual data input and system limitations” (Ebert: Background of the Invention – 4th paragraph), therefore creating a user-friendly and accurate system and method to locate and associate carriers and items in a distribution network.
Regarding Claim 16:
Dearing in view of Ebert as shown in the rejection above, discloses the limitations of claim 11. Dearing does not teach but Ebert teaches:
The computing device of claim 11, wherein the set of attributes includes at least one of a location of the carrier, a velocity of the carrier, a location of the item, and a velocity of the item., (“Virtual circumstances can also describe a specific relationship between or among items. Virtual circumstances can also describe attributes of items. Examples of attributes include a geospatial route, a velocity, and a destination.” (Ebert: 2. One Implementation of the System – 136th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Dearing with these above aforementioned teachings from Ebert in order to create an efficient and user-friendly method and system to locate and associate carriers and items. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Dearing’s system and method for providing real-time tracking of items in a distribution network with Ebert’s real-time item tracking system in order to avoid “a discrepancy between the actual status of the item and the status as indicated by the system” (Ebert: Background of the Invention – 4th paragraph), which would consequently lead to “a distorted and fragmented picture of reality.” (Ebert: Background of the Invention – 4th paragraph) As a result, combining both Dearing and Ebert would reduce “flawed manual data input and system limitations” (Ebert: Background of the Invention – 4th paragraph), therefore creating a user-friendly and accurate system and method to locate and associate carriers and items in a distribution network.
Regarding Claim 17:
Dearing in view of Ebert as shown in the rejection above, discloses the limitations of claim 11. Dearing further teaches:
The computing device of claim 11, wherein the processor is further configured to:, (“a central processor” (Dearing: Description – 6th paragraph))
[…] based on a location of the carrier., (“for each item in the distribution network, as well as components of the distribution network and many other components of the distribution network, such as trays, containers, carriers, trucks, trains, airplanes, crates, boxes, bags, etc. Real-time tracking is performed.” (Dearing: Description – 29th paragraph))
Dearing does not teach but Ebert teaches:
[…] prior to generation of the set of attributes, […], (“generating updated attribute information” (Ebert: Summary of the Invention – 10th paragraph))
[…] transform the location data corresponding to the set of items to a local frame of reference […], (“The location of items can be described to the system in a variety of ways. An example for a direct description is a latitude, longitude, and altitude data set configured in a standard way.” (Ebert: 2. One Implementation of the System – 165th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Dearing with these above aforementioned teachings from Ebert in order to create an efficient and user-friendly method and system to locate and associate carriers and items. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Dearing’s system and method for providing real-time tracking of items in a distribution network with Ebert’s real-time item tracking system in order to avoid “a discrepancy between the actual status of the item and the status as indicated by the system” (Ebert: Background of the Invention – 4th paragraph), which would consequently lead to “a distorted and fragmented picture of reality.” (Ebert: Background of the Invention – 4th paragraph) As a result, combining both Dearing and Ebert would reduce “flawed manual data input and system limitations” (Ebert: Background of the Invention – 4th paragraph), therefore creating a user-friendly and accurate system and method to locate and associate carriers and items in a distribution network.
Regarding Claim 18:
Dearing in view of Ebert as shown in the rejection above, discloses the limitations of claim 11. Dearing further teaches:
The computing device of claim 11, wherein the processor is further configured to:, (“a central processor” (Dearing: Description – 6th paragraph))
[…] corresponding to the current association state; […], (“items that are or are otherwise associated with the carrier.” (Dearing: Description – 69th paragraph))
Dearing does not teach but Ebert teaches:
[…] obtain, from the classifier, a confidence level […], (“This information allows the system to estimate the current location of a shipment, optionally with confidence ranges.” (Ebert: 3.6 Information Retrieval Scenarios – 472nd paragraph) Ebert further discusses how one of the system’s features, the tag reader, is able to detect an item’s product class and states “The system can be implemented so that after tag-read-data is communicated from a node to the designated responsible node for the item, the node receives additional information about the item from the designated responsible node and updates disposition information for the item to reflect the received additional information. The multiple items for which tag-read-data is received can have a hierarchical relationship with each other. The tag identifier can specify a manufacturer or product class of the item.” (Ebert: Summary of the Invention – 15th paragraph) Examiner Note: Based on the ability to specify an item’s product class by the system’s tag reader, the examiner is interpreting the system to be the classifier in this case.)
[…] when the confidence level […], (“with confidence ranges.” (Ebert: 3.6 Information Retrieval Scenarios – 472nd paragraph))
[…] is below a threshold, […], (“below a pre-determined threshold,” (Ebert: 4.2 Integration Engines – 536th paragraph))
[…] discard the current association state., (“Deletions may be desirable for data fields that are meaningful only when the object is in a certain state. For example, fields associated with a shipment list or packing list are only valid when the object represents an item that is part of a current shipment. Once the shipment is officially received, shipment information fields are deleted from the active data structure” (Ebert: 3.1 Software Upgrades – 208th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Dearing with these above aforementioned teachings from Ebert in order to create an efficient and user-friendly method and system to locate and associate carriers and items. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Dearing’s system and method for providing real-time tracking of items in a distribution network with Ebert’s real-time item tracking system in order to avoid “a discrepancy between the actual status of the item and the status as indicated by the system” (Ebert: Background of the Invention – 4th paragraph), which would consequently lead to “a distorted and fragmented picture of reality.” (Ebert: Background of the Invention – 4th paragraph) As a result, combining both Dearing and Ebert would reduce “flawed manual data input and system limitations” (Ebert: Background of the Invention – 4th paragraph), therefore creating a user-friendly and accurate system and method to locate and associate carriers and items in a distribution network.
Regarding Claim 19:
Dearing in view of Ebert as shown in the rejection above, discloses the limitations of claim 11. Dearing further teaches:
The computing device of claim 11, wherein the previous association state and the current association state each indicate one of, (“In this manner, as either item is scanned as the item is traveling through the distribution network, the item information can be updated in the data warehouse 110 and the real-time tracking system can It can be associated with a mailer or a carrier.” (Dearing: Description – 70th paragraph) Examiner Note: The examiner is interpreting the update of the item information to create a previous and current association state between the item and the carrier.)
[…] (i) an associated state indicating that the item is carried by the carrier, and (ii) a disassociated state indicating that the item is not carrier by the carrier., (“items that are or are otherwise associated with the carrier.” (Dearing: Description – 69th paragraph))
Regarding Claim 20:
Dearing in view of Ebert as shown in the rejection above, discloses the limitations of claim 11. Dearing further teaches:
The computing device of claim 11, wherein the processor is configured,, (“a central processor” (Dearing: Description – 6th paragraph))
[…] in order to obtain the location data, […], (“tracking module 122 tracks the status and / or location of each item in the distribution network.” (Dearing: Description – 49th paragraph))
Dearing does not teach but Ebert teaches:
[…] to receive the location data from a set of tag readers., (“The ITS core is an open, highly-scalable, real-time asset tracking infrastructure that collects, integrates and distributes real-time asset information from an infrastructure of networked item-unique tags into enterprise applications. This infrastructure is built with suitable tag readers” (Ebert: 3.4. Per-Item Identification Scenario in International Trade – 342nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Dearing with these above aforementioned teachings from Ebert in order to create an efficient and user-friendly method and system to locate and associate carriers and items. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Dearing’s system and method for providing real-time tracking of items in a distribution network with Ebert’s real-time item tracking system in order to avoid “a discrepancy between the actual status of the item and the status as indicated by the system” (Ebert: Background of the Invention – 4th paragraph), which would consequently lead to “a distorted and fragmented picture of reality.” (Ebert: Background of the Invention – 4th paragraph) As a result, combining both Dearing and Ebert would reduce “flawed manual data input and system limitations” (Ebert: Background of the Invention – 4th paragraph), therefore creating a user-friendly and accurate system and method to locate and associate carriers and items in a distribution network.

Response to Arguments
Applicant’s arguments filed on May 16th, 2022 with regard to the 35 U.S.C. 101 rejection have been fully considered but are not persuasive.
Applicant’s arguments filed on May 16th, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.

With regard to the 35 U.S.C. 101 rejection, the limitations of “generating a set of attributes defining a spatial relationship between the item and the carrier”, “providing the set of attributes to a classifier to detect a current association state between the carrier and the item”, and “responsive to determining that the current association state between the carrier and the item is different from the previous association state, transmitting a status update message to a dispatcher configured to provide directional guidance to the carrier” in claims 1 and 11 do not satisfactorily overcome the rejection. As mentioned in the rejection set forth above, claims 1 and 11 recite generating, providing, and transmitting steps that as drafted, are simple processes that, under their broadest reasonable interpretation, cover certain methods of organizing human activity. The claimed invention is a method that leans to commercial or legal interactions, and more specifically, to marketing or sales activities or behaviors and business relations. Furthermore, the claimed invention demonstrates managing personal behavior or relationships or interactions between people, and more specifically, following rule or instructions between the entity (or person in this case) and a dispatching system. Thus, the claims recite certain methods of organizing human activity.
Finally, the claims do not recite additional elements that integrate the judicial exception into a practical application. Considering claim 1, the claim recites two additional element – a computing device and a classifier. Both elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic computing device and a classifier. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Considering claim 11, the claim recites four additional elements – a memory, a communications interface, a processor, and a carrier. All four elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic memory, communications interface, processor, and carrier. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (See 35 U.S.C. 101 rejection above for further detail).
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are taught either in Ebert or Dearing as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly, Ebert mentions “The system maps every introduced object to system-wide standardized dimensions of time, space (3-D), unique identity (UID), and context. The system saves input data with system-wide synchronized time stamps. Space refers to everything from a point (pure location) to a complex three-dimensional polyhedron in a three-dimensional space (representing, e.g., location, size, and shape of an item). Context can be n-dimensional (representing, e.g., attributes such as temperature, velocity, and weight)” (Ebert: 2. One Implementation of the System – 151st paragraph), therefore addressing the Applicant’s limitation of “generating a set of attributes defining a spatial relationship between the item”. Ebert then states “the actions of receiving in a system first attribute information for a first item” (Ebert: Summary of the Invention – 10th paragraph) and further discusses how one of the system’s features, the tag reader, is able to detect an item’s product class and states “The system can be implemented so that after tag-read-data is communicated from a node to the designated responsible node for the item, the node receives additional information about the item from the designated responsible node and updates disposition information for the item to reflect the received additional information. The multiple items for which tag-read-data is received can have a hierarchical relationship with each other. The tag identifier can specify a manufacturer or product class of the item.” (Ebert: Summary of the Invention – 15th paragraph) Based on the ability to specify an item’s product class by the system’s tag reader, the system is interpreted to be the classifier in this case. In doing so, Ebert addresses the Applicant’s limitation of “providing the set of attributes to a classifier to detect” as set forth in claim 1.
Consequently, Dearing mentions “carriers” (Dearing: Description – 4th paragraph), therefore addressing the Applicant’s limitation of “and the carrier”. Dearing then states “items that are or are otherwise associated with the carrier” (Dearing: Description – 69th paragraph), therefore addressing the Applicant’s limitation of “a current association state between the carrier and the item; and responsive to determining that the current association state between the carrier and the item is different from the previous association state”. Furthermore, Dearing states “Any item nesting associations associated with the scanned handling unit or composite unit are identified, and the record information for the item is updated according to the scan information. For example, if a complex unit is scanned upon receipt at a regional shipping facility, each data record of an item having a nested association associated with the complex unit will reflect the receiving location of the regional shipping facility. Be updated” (Dearing: Description – 79th paragraph), therefore addressing the Applicant’s limitation of “transmitting a status update message to a dispatcher”. Finally, Dearing mentions “The real-time tracking system 100 ensures that data is protected and provided only to authorized parties. The real-time tracking system 100 maintains or provides access to information about facilities, operation codes, carrier routes, delivery points, transportation, etc., via a reference data source to support reporting and analysis capabilities” (Dearing: Description – 46th paragraph), thus addressing the Applicant’s limitation of “configured to provide directional guidance to the carrier” as set forth in claim 1.
As a result, the combination of Ebert and Dearing addresses “generating a set of attributes defining a spatial relationship between the item and the carrier; providing the set of attributes to a classifier to detect a current association state between the carrier and the item; and responsive to determining that the current association state between the carrier and the item is different from the previous association state, transmitting a status update message to a dispatcher configured to provide directional guidance to the carrier” as set forth by the Applicant in claims 1 and 11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.R.C./Examiner, Art Unit 3667    

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667